DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4 – 6 are amended.
Claims 11 and 13 – 14 are cancelled.
Claims 1 – 10 and 12 have been examined and are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins in view of US Patent Application Publication No. 2021/0182602 to Babu V et al. (hereinafter BabuV).

Regarding Claim 1, Atkins discloses (¶1) monitoring and notification of environmental conditions at a premise, and further includes: 
	5G-based wireless sensor (Atkins discloses local sensing system 20 shown in Fig. 1 using 5G network ¶69) comprising: 
	an antenna (Atkins discloses ¶69-¶70 WWAN module 106 functions as a wireless communication module for the base unit 100 and it includes antennas for the RF signal communications) 
	a processor (Atkins discloses the microcontroller ¶62 includes a processor or a central processing unit controlling all of the communications of the base unit 100 with the sensor units 200) 
	a storage storing instructions, which when executed by the processor, cause the processor to: (Atkins discloses the computer-readable storage medium ¶165 comprising instructions that are executed by the processor) 
		collect data and perform a structured processing of the data to acquire structured data (Atkins discloses ¶63 process of collecting data, and the microcontroller 102 in the base controller preliminarily processes the sensed data from a sensor unit 200 and performs a structured processing of the data (¶124) by adding the identifier of the sensor unit 200 and the custom code of the base unit 100) 
		convert the structured data into a 5G signal, which is transmitted by the antenna (Atkins discloses (¶123-¶125, ¶133) the base unit transmits the structured sensed data to the server 300 via the WWAN module using LTE or 5G, ¶69).
	Atkins does not explicitly discloses dividing the structured data into groups according to a property correlation coefficient of a missing value in the structured data, calculate a mean value of the structured data in the groups, insert the mean value as the missing value in the structured data, construct table data according to the structured data, and add the table data to the structured data. However, in an analogous art, BabuV teaches:
	divide the structured data into groups (BabuV ¶66 teaches clustering of the records) according to a property correlation coefficient of a missing value in the structured data (BabuV ¶67-¶68 teaches missing data records are processed with the clusters, and a similarity adjustment is determined based on a similarity score (i.e. correlation coefficient), e.g., a similarity between the data missing record and the closest record in the cluster of the data missing record) 
	calculate a mean value of the structured data in the groups (BabuV teaches ¶5 determining a mean estimate for the missing field based on records in the hierarchical cluster), 
	insert the mean value as the missing value in the structured data (BabuV teaches (Fig. 5) determining mean estimate and imputing the value for the missing field) 
	construct table data according to the structured data, and add the table data to the structured data (BabuV teaches (fig. 10) input dataset records are structured using hierarchical clustering and are formed into the table data 14-16.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine a 5G-based wireless sensor, comprising: an antenna, a processor, a storage storing instructions, which when executed by the processor, cause the processor to: collect data and perform a structured processing of the data to acquire structured data, convert the structured data into a 5G signal, which is transmitted by the antenna, as disclosed by Atkins, and divide the structured data into groups according to a property correlation coefficient of a missing value in the structured data, calculate a mean value of the structured data in the groups, insert the mean value as the missing value in the structured data, construct table data according to the structured data, and add the table data to the structured data, as taught by BabuV, for the purpose of implementing system and method for data analytics and data science, and specifically to item imputation for missing values (BabuV, ¶1).

Regarding Claim 2, Atkins in view of BabuV discloses all the elements with respect to claim 1. Further, they discloses:
wherein the 5G-wireless sensor is a single-channel sensor or a multi-channel sensor according to a number of data acquisition unit (Atkins discloses ¶28, ¶69 the base unit collects data from sensors through a wireless communication 5G channel provided by (¶93) communication module 203, Atkins discloses data collection channels in Fig. 1 between the Base Unit 100 and Sensor Units 200, and Base unit (¶28) comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 and to collect data via the wireless communication channels ¶69) 
when the number of the data acquisition unit is one, the 5G-based wireless sensor is a single-channel sensor (Atkins (Fig. 1) discloses one base unit 100 with (¶28) RF module 108 comprises of one or more antennas and frequency modulation circuits to connect with each sensor units 200 on a single separate communication channel) and 
when the number of the data acquisition unit is more than two, the 5G-based wireless sensor is a multi-channel sensor (Atkins discloses ¶28 multiple base units with multiple sensor units, and each base unit connects with each sensor using multiple wireless channels (¶118-¶123) in redundancies such as WiFi and unlicensed frequency spectrum of 915 MHz) 
wherein the data acquisition unit comprises a power supply port connected to a power supply, a ground port connected to a common ground, and a signal output port connected to the processor (Atkins discloses (Fig. 2) shows a power supply connected to the microcontroller 102, and the power outlet with power supply port and ground port, ¶61 and Fig. 4B).

Regarding Claim 4, Atkins in view of BabuV discloses all the elements with respect to claim 2. Further, they discloses:
wherein the structured data comprises description information and collecting information (Atkins discloses 133 and Table 2 listing such items as Sensor Type, Sensor DI representing description information, and such items as Temperature and Timestamp representing collection information) the description information of the multi-channel sensor comprises an identification number of the 5G-based wireless sensor (Atkins discloses ¶126 the name or identifier of the sensor. Atkins discloses ¶91 sensor unit communicating via multiple communication channels such as RF and Wi-Fi channels. Atkins discloses the identification number of the WiFi based collection channel is shown as WiFi SSID in Table 2) the collecting information of the multi-channel comprises position information of the 5G-based wireless sensor (Atkins discloses ¶80-¶82 and ¶126 collecting the signal strength information and position information of the base unit 100 that may also have the sensor units 200). 

Regarding Claim 6, Atkins in view of BabuV discloses all the elements with respect to claim 2. Further, they discloses:
wherein the 5G-based wireless sensor further comprises a timer, the data acquisition unit counts passage of times when the data acquisition unit collects the data to get a timing by the timer, and determines the timing as the collection time information (Atkins discloses Table 2 the Timestamp when the reading was captured from the sensor. Specified in number of seconds since the device was booted. Therefore, a ‘timer’ is present.)

Claims 3, 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins in view of US Patent Application Publication No. 2021/0182602 to Babu V et al. (hereinafter BabuV) and in view of US Patent Application Publication No. 2014/0162711 to Miller et al. (hereinafter Miller).

Regarding Claim 3, Atkins in view of BabuV discloses all the elements with respect to claim 2. Further, they discloses:
wherein the structured data comprises describing information and collecting information, the description information of the single-channel sensor comprises an identification number of the 5G-based wireless sensor (Atkins discloses the collected information in the structured data Table 2 that includes the description information such as Sensor ID) a name of the 5G-based wireless sensor (Atkins discloses ¶126 the identifier or name of the sensor such as Toronto/Home/Dishwasher) and a data unit of data collected by the 5G-based wireless sensor (Atkins discloses Table 2 with the ambient temperature collected by the sensor in Celsius unit) collection time information of the data, and a value of the data (Atkins discloses Timestamp information of the collected information in Table 2 and start/end of sensor data record and the specific value of the temperature). 
Atkins in view of BabuV does not explicitly discloses collecting information of the single-channel sensor comprises position information of the 5G-based wireless sensor. However, in an analogous art, Miller teaches:
the collecting information of the single-channel sensor comprises position information of the 5G-based wireless sensor; Miller in Fig. 2 teaches the distributed sensor system can include (¶58) one or more location components configured to determine a geographic location of the distributed sensor system using GPS or triangulation data (“a positioning unit ... determines the position information”). Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data. Miller teaches (¶32-¶33) that the data can include various types of data collected by the data sources of the distributed sensor system such as sensor data collected from various sensors. The data also can include location data for indicating a location of the distributed sensor system.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine wherein the 5G-wireless sensor is a single-channel sensor or a multi-channel sensor according to a number of data acquisition unit, when the number of the data acquisition unit is one, the 5G-based wireless sensor is a single-channel sensor, and when the number of the data acquisition unit is more than two, the 5G-based wireless sensor is a multi-channel sensor, wherein the data acquisition unit comprises a power supply port connected to a power supply, a ground port connected to a common ground, and a signal output port connected to the processor, as disclosed by Atkins in view of BabuV, and collecting information of the single-channel sensor comprises position information of the 5G-based wireless sensor, as taught by Miller, for the purpose of providing additional information regarding location of the system where the information is being collected to the data analysis engine to determine conditions at the distributed sensor system (Miller, ¶34).

Regarding Claim 5, Atkins in view of BabuV discloses all the elements with respect to claim 2. Atkins in view of BabuV does not explicitly disclose wherein the 5G-based wireless sensor further comprises a positioning unit, the at least one data acquisition unit acquires the position information of the 5G-based wireless sensor by the positioning unit. However, in an analogous art, Miller teaches:
wherein the 5G-based wireless sensor further comprises a positioning unit, the data acquisition unit acquires the position information of the 5G-based wireless sensor by the positioning unit; Miller in Fig. 2 teaches the distributed sensor system can include (¶58) one or more location components configured to determine a geographic location of the distributed sensor system using GPS or triangulation data (“a positioning unit ... determines the position information”). Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data (¶32-¶33).
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 7, Atkins in view of BabuV discloses all the elements with respect to claim 2. Further they discloses:
wherein the 5G-based wireless sensor further comprises a timer, the data acquisition unit counts time when the data acquisition unit collects the data to get the timing by the timer; Atkins discloses Table 2 the Timestamp when the reading was captured from the sensor. Specified in number of seconds since the device was booted. Therefore, a ‘timer’ is present.
Atkins in view of BabuV does not explicitly discloses counts to obtain a count value by a counter in the 5G-based wireless sensor, and regards the timing and the count value as the collection time information. However, in an analogous art, Miller teaches:
counts to obtain a count value by a counter in the 5G-based wireless sensor, and regards the timing and the count value as the collection time information; Miller discloses ¶56 collecting a count value from radiation detection sensors such as Geiger counter and transmitting the count value to the data analysis engine along with the time and/or date information, sensor data, sensor identification information, and location information ¶42.
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 8, Atkins in view of BabuV in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the position information of the 5G-based wireless sensor (Miller in Fig. 2 teaches processor 200 in the distributed sensor system (¶58) configured to determine a geographic location of the distributed sensor system using GPS or triangulation data. Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data) the value of the data collected by the data acquisition unit into a two-dimensional table, and adds the two-dimensional table to the structured data (Atkins discloses a structured two-dimensional Table 2 constructed from the data collected from the distributed sensor system. The number of dimensions is interpreted simply as the number of reported pieces of information which appears to agree with the vague description given the applicant in the originally filed specifications. The information on the values of temperature readings, multiple collection times from a plurality of sensors, timestamps and sensor IDs are presented in at least a two-dimensional table.)
The motivation to combine the references is similar to the reasons in Claim 3.

Regarding Claim 9, Atkins in view of BabuV in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the collection time information of the data and the value of the data collected by the data acquisition unit into a two-dimensional table, and adds the two-dimensional table to the structured data (Atkins discloses a structured two-dimensional Table 2 constructed from the collected data from the distributed sensor system. The number of dimensions is interpreted simply as the number of reported pieces of information which appears to agree with the vague description given the applicant in the originally filed specifications. The information on the values of temperature readings, multiple collection times from a plurality of sensors, timestamps and sensor IDs are presented in at least a two-dimensional table.)
The motivation to combine the references is similar to the reasons in Claim 3.

 Regarding Claim 10, Atkins in view of BabuV in view of Miller discloses all the elements with respect to claim 3. Further the combination discloses:
wherein the processor constructs the position information of the 5G-based wireless sensor (Miller in Fig. 2 teaches processor 200 in the distributed sensor system (¶58) configured to determine a geographic location of the distributed sensor system using GPS or triangulation data. Using the location component (¶59), the distributed sensor system can identify its geographic location, or to transmit the location data to other devices as the data) the collection time information of the data, and the value of the data collected by the data acquisition unit into a three-dimensional table, and adds the three-dimensional table to the structured data (Atkins teaches in Table 2 sensor record for a single sensor which includes “the position information of the data” (in Table 2, Start Sensor Record and End of Record define position of the sensor data, as was explained in the rejection of claim 2 above), “the collection time information of the data” (Table 2: the timestamp when the reading was captured from the sensor) and “the data value of the data” (Table 2: specific value of the temperature) and Sensor ID. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that multiple sensors are shown in Fig. 1 to be included in the system, and to transmit the above information for each sensor being connected at multiple collection times thus resulting in at least “a three-dimensional table”.
The motivation to combine the references is similar to the reasons in Claim 3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0304290 to Atkins in view of US Patent Application Publication No. 2021/0182602 to BabuV and further in view of US Patent Application Publication No. 2020/0186965 to Viswanathan. 

Regarding Claim 12, Atkins in view of BabuV discloses all the elements with respect to claim 1. Atkins in view of BabuV does not explicitly discloses wherein the processor further receives a setting instruction, and set a working data-acquisition mode of the 5G-based wireless sensor as a synchronous acquisition mode or an asynchronous acquisition mode, wherein the synchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at the same time, and the asynchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at different times. However, in an analogous art, Viswanathan teaches:
wherein the processor further receives a setting instruction, and set a working data-acquisition mode of the 5G-based wireless sensor as a synchronous acquisition mode or an asynchronous acquisition mode, wherein the synchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at the same time, and the asynchronous acquisition mode of the 5G-based wireless sensor is that the processor controls each data acquisition unit to collect data at different times; Viswanathan in paragraph ¶59 teaches readings from multiple sensors taken simultaneously or at different times.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement either synchronous or asynchronous acquisition modes from multiple sensors, as disclosed by Viswanathan, in the system of Atkins in view of BabuV. Doing so would have provided additional flexibility and accuracy in collection of the data from multiple sensors (¶1).

Response to Arguments

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, filed on 08/22/2022 with respect to Claims 1 – 10 and 12 have been fully considered and they are persuasive. Hence, the 35 USC § 112 rejection is withdrawn. 

Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, filed on 08/22/2022 with respect to Claims 1, 2, 4 and 6 have been fully considered and they are persuasive. Hence, the 35 USC § 102 rejection is withdrawn. However, in view of the amendments, the Examiner updated the search and applied a new reference (BabuV et al., 2021/0182602) together with Atkins et al. for 35 USC 103 rejection of Claims 1, 2, 4 and 6.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, filed on 08/22/2022 with respect to Claims 1 – 10 and 12 have been fully considered and they are persuasive. Hence, the 35 USC § 103 rejection is withdrawn. The Examiner updated the search used a set of new reference (BabuV et al., 2021/0182602) together with Atkins et al. for 35 USC 103 rejection of Claims 1 – 10 and 12, hence the arguments are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451